My associates believe that the mandatory provision of the act of 1921 to the effect that appeals shall be allowed and be returnable to the Court of Appeal within ten days means that only one of the two requirements must be met within that period, to wit, the appeal allowed, and that the other requirement with reference to the perfection of the appeal was inserted merely for the purpose of indicating to what court the appeal should be returnable. I cannot agree with this construction of the act. In the first place, as was said in the original opinion, the language itself is too clear to admit of interpretation, and, in the second place, to attribute a purpose of this character to the Legislature, when there is in the Constitution at least two references to the fact that appeals from the city court are returnable to the Court of Appeal, is to convict the Legislature of unnecessary and ineffective repetition. Nor do I find anything harsh in the requirement that appeals be perfected in ten days, certainly not as exacting as in the case of receivership proceedings where a similar period of time is allowed. Moreover, in all cases where an extension of time is necessary, it is freely granted by this court or other appellate courts.
Moreover, the admitted purpose of the act of 1921 was to accelerate the trial and disposition of cases in the First city court.
I cannot distinguish in principle the present case from the cases of Louque v. Hercules Oil Co., Inc., 165 La. 143,115 So. 416, and Naef v. Miller-Goll Manufacturing Company, 174 La. 232,140 So. 32. The language of the act considered in these cases while differing in some respects is sufficiently similar to bring the present case within the doctrine there announced.
For these reasons and those expressed in the original opinion I respectfully dissent. *Page 363